Title: From Thomas Jefferson to Joshua Dodge, 6 June 1824
From: Jefferson, Thomas
To: Dodge, Joshua,Oxnard, Thomas


Messrs Dodge & Oxnard
Monticello
June 6. 24.
Your favor of Nov. 12. of the last year, with the wines & other articles, as by your acct of the same date, were recd by the Collector of Phila  in January. immediately on his transmission of your letter to me, I wrote to messrs Degrand and Copeland of Boston to ascertain to which the remittance of the amt should be made. their answer of Feb. 13. that mr Copeland would recieve it came to hand on the 21st and on the 25th of the same month I desired my Correspdt at Richmd to remit him 146.D. which accdly got to his hands Mar. 7.I now renew my annual application for another supply as stated below requesting that it may be shipped to any port of the Chesapeak, or North of it, in all Septemb—if possible, to avoid the Summer heats and winter cold. the cost shall be remitted to your agent in Boston immediately on my recieving notice of it, accdg to the Arrangemt with mr Dodge.I have added to my usual bill a 30. gallon cask of your vin ordinaire such as you drink with water at your own tables. I found the wines of that description so cheap, even at Paris, that they would make a cheaper table drink here than even our cyder & beer. they must however be strong enough to bear the voyage in a cask. it is for experiment. I salute you with great esteem & respectTh:J.T.I.T.I.R.250. bottles red wine of Bergasse.150.100100. do red wine of Ledanon100.100 do blanquette de Limoux7525.75. do Muscat de Rivesalte5025.a 30. gallon cask of Vin ordinaire3½ doz. bottles virgin oil of Aix24.18.12. bottles Anchovies.1280.℔ Maccaroni50.30